    Case 20-17355       Doc 37    Filed 12/29/20 Entered 12/29/20 13:28:06        Desc Main
                                    Document     Page 1 of 9

                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                     )         CHAPTER 11 PROCEEDING
                                           )
JAMES SAMATAS,                             )         CASE NO. 20-BK-17355
                                           )
                     DEBTOR.               )         HON. A. BENJAMIN GOLDGAR

    DECLARATION OF ERIC GOLDBERG IN SUPPORT OF MOTION OF SECURED
   CREDITOR CARLYE GOLDBERG SAMATAS TO CONVERT CASE TO CHAPTER 7

         I, Eric Goldberg, declare as follows:

         1.    I am a partner with the law firm of DLA Piper LLP (US), and am counsel of record

for secured creditor Carlye Goldberg Samatas (“Carlye”) in this bankruptcy case. I am a

member in good standing of the State Bar of California, and am admitted to practice pro hac

vice in this case. I submit this declaration in support of the Motion Of Secured Creditor Carlye

Goldberg      Samatas To      Convert   Case     To    Chapter 7    (“Motion”),   which   is   filed

contemporaneously herewith. I have personal knowledge of the matters set forth herein and if

called upon to do so, would testify competently with respect to these matters.

         2.    Attached hereto as Exhibit A is a true and correct copy of the Schedules of

Assets & Liabilities (“Schedules”) filed in this case by the debtor James Samatas (“Debtor”)

at Docket Nos. 1, 21 and 22 on September 21, 2020 and November 2, 2020.

         3.    Attached hereto as Exhibit B is a true and correct copy of the Statement of

Financial Affairs (“SoFA”) filed in this case by the Debtor at Docket filed in this case by the

Debtor at Docket No. 20 on November 2, 2020.

         4.    Attached hereto as Exhibit C is a true and correct copy of the unofficial transcript

of the Debtor’s First Section 341(a) Meeting of Creditors, which took place telephonically on

October 22, 2020 (“First 341a”). This transcript was prepared by my firm’s transcription

department using an electronic copy of the official audio file record from the meeting, which

                                                 1
    Case 20-17355      Doc 37    Filed 12/29/20 Entered 12/29/20 13:28:06        Desc Main
                                   Document     Page 2 of 9


copy was obtained from the Office of the United States Trustee (“US Trustee”). To ensure the

accuracy of the transcription, I personally listed to the audio recording three times to compare

it to the typed transcription, and made all necessary corrections. The transcript is accurate.

         5.   Attached hereto as Exhibit D is a true and correct copy of the unofficial transcript

of the Debtor’s Second Section 341(a) Meeting of Creditors, which took place telephonically

on November 19, 2020 (“Second 341a”).            This transcript was prepared by my office’s

transcription department using an electronic copy of the official audio file record from the

meeting, which copy was obtained from the US Trustee. To ensure the accuracy of the

transcription, I personally listed to the audio recording three times to compare it to the written

transcription, and made all necessary corrections. The transcript is accurate.

         6.   Attached hereto as Exhibit E is a true and correct copy of the Debtor’s Financial

Disclosure Document (“FDD”) dated March 12, 2018, which was prepared in connection with

the divorce proceedings between the Debtor and Carlye, and signed by the Debtor under

penalty of perjury.

         7.   Attached hereto as Exhibit F is a true and correct copy of the Judgement –

Dissolution filed in the divorce proceedings on July 2, 2018 (“Divorce Judgment”). Section 2

of the Attachment to Judgment section of the document, beginning at consecutive page 11,

describes the Debtor’s Obligation to pay spousal support to Carlye at the rate of $20,000 per

month.

         8.   As of December 15, 2020, the Debtor was indebted to Carlye in the total amount

of approximately $1.9 million, as summarized below. These amounts were calculated by

reviewing the Divorce Judgment, documentary evidence from Carlye’s collection counsel, and

invoices obtained from Carlye.



                                                2
    Case 20-17355     Doc 37    Filed 12/29/20 Entered 12/29/20 13:28:06        Desc Main
                                  Document     Page 3 of 9


           Spousal Support (secured by trust deed on 1424 Tanager)
               o Principal                   $1,380,000.00
               o Late Fees                       33,000.00
               o collection fees & costs        16, 849.56
                               subtotal                                   $1,409,849.56

           Tax Reimbursements                                                  243,213.54

           Health Insurance                                                     19,293.90

           Tax Services                                                         43,340.80

           Legal Fees (DLA Piper)                                              160,000.00

                                                                   Total $1,878,697.80


           I declare under penalty of perjury that the forgoing is true and correct. Executed
on December 29, 2020 at Los Angeles, California.

                                                         /s/ Eric D. Goldberg
                                                             Eric D. Goldberg




                                             3
Case 20-17355   Doc 37   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Main
                           Document     Page 4 of 9


                                 EXHIBIT A

                   (Schedules of Assets and Liabilities)




                                     1
Case 20-17355   Doc 37    Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Main
                            Document     Page 5 of 9


                                   EXHIBIT B

                         (Statement of Financial Affairs)




                                        1
Case 20-17355   Doc 37   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Main
                           Document     Page 6 of 9


                                 EXHIBIT C

                           (First 341a Transcript)




                                     1
Case 20-17355   Doc 37   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Main
                           Document     Page 7 of 9


                                 EXHIBIT D

                          (Second 341a Transcript)




                                     1
Case 20-17355   Doc 37   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Main
                           Document     Page 8 of 9


                                 EXHIBIT E

                     (Financial Disclosure Document)




                                     1
Case 20-17355   Doc 37   Filed 12/29/20 Entered 12/29/20 13:28:06   Desc Main
                           Document     Page 9 of 9


                                 EXHIBIT F

                            (Divorce Judgment)




                                     1
